Exhibit 10.13
 
EXECUTION VERSION


 
AMENDED AND RESTATED PROMISSORY NOTE
 

$6,579,000.00      December 31, 2011

 
 
FOR VALUE RECEIVED, NEDAK ETHANOL, LLC (the “Borrower”), a Nebraska limited
liability company, with an address at 87590 Hillcrest Road – P.O. Box 391,
Atkinson, Nebraska 68713, promises to pay to the order of ARBOR BANK, a Nebraska
banking corporation (“Lead Lender”), and having an office at 911
Central  Avenue, Nebraska City, Nebraska 68410-0429, the principal sum of [SIX
MILLION FIVE HUNDRED SEVENTY-NINE THOUSAND and 00/100 Dollars  ($6,579,000.00)],
under this Note from the date of its disbursement until such principal sum shall
be fully paid.  Interest and principal shall be payable in installments as set
forth in Section 3 below.  The total principal sum, or the amount thereof
outstanding, together with any accrued but unpaid interest, shall be due and
payable in full on December 1, 2021 (the “Maturity Date”).
 
Section 1.                      Loan Agreement.  This Note is the Borrower’s
Note referred to in, and issued pursuant to the terms, provisions and conditions
of that certain Loan Agreement dated as of June 19, 2007, between the Borrower
and Lead Lender (as amended by that certain First Amendment to Loan Agreement of
even date herewith, and as may be further amended, restated, supplemented or
otherwise modified from time to time, the “Loan Agreement”), and evidences the
loan (the “Loan”) made pursuant thereto.  This Note is a restated version of the
preexisting Borrower’s Note previously executed by Borrower in favor of Bank,
and is given in exchange thereof and shall not constitute a cancellation of the
principal amount (or unpaid accrued interest) of such note evidenced thereby.
Capitalized terms used herein which are not otherwise specifically defined shall
have the same meaning herein as in the Loan Agreement.
 
Section 2.                      Interest Rate.  All principal amounts
outstanding under this Note shall bear interest at the then-applicable Interest
Rate (as defined in Section 3(b) of this Note).
 
Section 3.                      Payments of Interest and Principal.
 
(a)           Payment and Calculation of Interest.  Subject to the provision of
Section 4(b) of this Note dealing with payments falling due on dates that are
not “Business Days,” payments under this Note shall be made as follows:
 
(1)           Commencing on January 1, 2012, accrued interest on the outstanding
Unsupported Principal amount of this Note shall be due and payable on the first
day of each month during the term of this Note until the Maturity Date;
 

 
 

--------------------------------------------------------------------------------

 

(2)           Commencing on July 1, 2012 and on November 1, 2012, and on the
first day of each July and November thereafter during the term of this Note
until the Maturity Date, principal and interest payments in an amount equal to
100% of the Tax Increment Revenues payable on account of taxes paid for the
applicable period shall be due and payable with any amounts so paid applied
first to outstanding interest; provided, however, Borrower’s failure to pay such
taxes shall not relieve Borrower of its payment obligation hereunder and;
provided, further, in no event shall principal and interest payments computed
pursuant to this Section 3(a)(2) be based on a tax assessed value of the
Redevelopment Area of less than $30,995,395;
 
(3)           On September 30, 2012, and on the last day of the first, second
and third calendar quarters thereafter, principal payments in an amount equal to
25% of the Excess Free Cash Flow shall be due and payable and, provided no Event
of Default has occurred, shall be applied to the Unsupported Principal,; and
 
(4)           On the Maturity Date, the entire principal amount of this Note,
all accrued interest thereon, and any and all other sums payable by Borrower to
Lead Lender shall be due and payable in full.
 
(b)         Interest Rate.  The interest rate of this Note is subject to change
from time to time based on changes in the LIBOR Rate (as hereinafter defined),
adjusted and determined, without notice to Borrower, as of the date of this Note
and on the first (1st) day of each calendar month hereafter (“Interest Rate
Change Date”).  The “LIBOR Rate” shall mean the London Interbank Offered Rate of
Interest for an interest period of one (1) month, on the day that is two
Business Days preceding each Interest Rate Change Date as published in the Wall
Street Journal or similar publication (the “Index”).  The interest rate to be
applied to the unpaid principal balance under this Note prior to the Maturity
Date or the occurrence of an Event of Default will be at a rate of 5.50%
percentage points plus the Index; provided, however in no event shall the
interest rate be less than 6.00% (the “Interest Rate”).  The Index is not
necessarily the lowest rate charged by Lender on its loans.  If the Index
becomes unavailable during the term of the Loan, Lender may designate a
substitute index after notifying Borrower.  Lender will tell Borrower the
current Index rate upon Borrower’s request.  The interest rate change will not
occur more often than each month on the first (1st) day of each month. Borrower
understand that Lender may make loans based on other rates as well.  Interest
hereunder shall be computed on the basis of actual number of days elapsed over
the period of a 360-day year.  Notwithstanding anything to the contrary in this
Note or the Loan Agreement, Lead Lender agrees that so long as no Event of
Default has occurred, the Interest Rate applicable to this Note shall be the
same interest rate applicable to the indebtedness outstanding under the Senior
Credit Facility until the earlier of the maturity date under the Senior Credit
Facility as of the date hereof or the payment in full of the indebtedness
outstanding thereunder; provided, however, in no event shall the Interest Rate
applicable to this Note be less than 6.00%.
 
(c)           Excess Revenues.  All payments paid by City of Atkinson, Nebraska
under the Series A Note and all other payments or distributions of Pledged
Revenues shall be paid to the Lead Lender.  Any payment received under the
Series A Note in excess of the
 

 
2

--------------------------------------------------------------------------------

 

scheduled payment under this Note shall be used to prepay principal hereunder,
without any prepayment penalty to Borrower, in accordance with Section 7(d) of
the Loan Agreement.
 
(d)         Prepayment.  This Note may be prepaid, in whole part, without
penalty to Borrower, upon five (5) days’ written notice to the holder of this
Note, in accordance with Section 7 of the Loan Agreement.  All prepayments shall
include accrued interest through the date of payments.
 
(e)         Maturity Date.  On the Maturity Date, all accrued interest,
principal and other charges due with respect to the Loan shall be due and
payable in full and the principal balance and such other charges, but not unpaid
interest, shall continue to bear interest at the Default Rate until so paid.
 
(f)           Date of Credit.  Payments shall be credited on the Business Day on
which immediately available funds are received prior to one o’clock P.M. Central
Standard Time; payments received after one o’clock P.M. Central Standard Time
shall be credited to the Loan on the next Business Day.
 
(g)           Billings.  Lead Lender may submit billings reflecting payments
due; however, any changes in the interest rate which occur between the date of
billing and the due date may be reflected in the billing for a subsequent
payment period.  Neither the failure of Lead Lender to submit a billing nor any
error in any such billing shall excuse the Borrower from the obligation to make
full payment of all payment obligations of the Borrower when due.
 
(h)           Default Rate.  Borrower shall pay upon billing therefor, an
interest rate (“Default Rate”) which is 4% per annum above the Interest
Rate:  (i) following Borrower’s failure to make a required payment, for that
period between the due date and the date of payment, (ii) following any Event of
Default, unless and until the Event of Default is expressly and specifically
waived in writing by Lead Lender or (iii) after the Maturity Date.
 
(i)           Late Charges.  The Borrower shall pay, upon billing therefor, a
“Late Charge” equal to five percent (5%) of the amount of any payment of
principal (other than principal due on the Maturity  Date of the Loan),
interest, or both, which is not paid in full within ten (10) days of the due
date thereof.  Late charges (a) are payable in addition to, and not in
limitation of, the Default Rate, (b) are intended to compensate the Lead Lender
for administrative and processing costs incident to late payments, (c) are not
interest and (d) shall not be subject to refund or rebate or credited against
any other amount due.
 
Section 4.                      Definitions.
 
(a)           “Banking Day” means a day on which banks are not required or
authorized by law to close in Nebraska.
 
(b)           “Business Day” means any Banking Day.  If any day on which a
payment is due is not a Business Day, then the payment shall be due on the next
day following which is a Business Day.
 
(c)           “Dollars” or “$” means lawful money of the United States.

 
 
3

--------------------------------------------------------------------------------

 

 
(d)           “Excess Free Cash Flow” means Borrower’s aggregate cash balances
in excess of $3,600,000 as of the last day of each quarter.
 
(e)           “Series A Note” means the Tax Increment Revenue Note, Taxable
Series 2007A (NEDAK Ethanol, LLC Plant Project), issued by the City of Atkinson,
Nebraska and dated the date of issuance and delivery thereof, in the original
principal amount of not less than Six Million Eight Hundred Sixty-Four Thousand
Dollars ($6,864,000.00).
 
Section 5.                      Acceleration Due to an Event of Default.   At
the option of the holder, this Note and the indebtedness evidenced hereby shall
become immediately due and payable without further notice or demand, and
notwithstanding any prior waiver of any breach or default, or other indulgence,
upon the occurrence at any time and during the continuance of any one or more of
the following events, each of which shall be an “Event of Default” hereunder and
under the Loan Agreement and each other Loan Document:  (i) default continuing
uncured beyond the applicable notice and grace period, if any, set forth herein
or in the Loan Agreement, in making any payment of interest, principal, other
charges or payments due hereunder; (ii) an Event of Default as defined in or as
set forth in the Loan Agreement or any other Loan Document, each as the same may
from time to time hereafter be amended; or (iii) an event which pursuant to any
express provision of the Loan Agreement, or of any other Loan Document, gives
Lead Lender the right to accelerate the Loan.
 
Section 6.                      Certain Waivers, Consents and Agreements.  Each
and every party liable hereon or for the indebtedness evidenced hereby whether
as maker, (i) agrees to any substitution, exchange, release, surrender or other
delivery of any security or collateral now or hereafter held hereunder or in
connection with the Loan Agreement, or any of the other Loan Documents, and to
the addition or release of any other party or person primarily or secondarily
liable; (ii) agrees that if any security or collateral given to secure this Note
or the indebtedness evidenced hereby or to secure any of the obligations set
forth or referred to in the Loan Agreement, or any of the other Loan Documents,
shall be found to be unenforceable in full or to any extent, or if Lead Lender
or any other party shall fail to duly perfect or protect such collateral, the
same shall not relieve or release any party liable hereon or thereon nor vitiate
any other security or collateral given for any obligations evidenced hereby or
thereby; (iii) agrees to pay all reasonable costs and expenses incurred by Lead
Lender or any other holder of this Note in connection with the indebtedness
evidenced hereby, including, without limitation, all reasonable attorneys’ fees
and costs for (a) the administration and implementation of the Loan, (b) the
syndication and/or participation of the Loan, (c) the collection of the
indebtedness evidenced hereby and (d) for the enforcement of rights and
hereunder or under the other Loan Documents, whether or not suit is instituted;
and (iv) consents to all of the terms and conditions contained in this Note, the
Loan Agreement, and all other instruments now or hereafter executed evidencing
or governing all or any portion of the security or collateral for this Note and
for such Loan Agreement, or any one or more of the other Loan Document.
 
Section 7.                      Delay Not A Bar.  No delay or omission on the
part of the holder of this Note in exercising any right hereunder or any right
under any instrument or agreement now or hereafter executed in connection
herewith, or any agreement or instrument which is given or may be given to
secure the indebtedness evidenced hereby or by the Loan Agreement, or any other
agreement now or hereafter executed in connection herewith or therewith shall
operate as a
 

 
4

--------------------------------------------------------------------------------

 

waiver of any such right or of any other right of such holder, except as
expressly set forth therein, nor shall any delay, omission or waiver on any one
occasion be deemed to be a bar to or waiver of the same or of any other right on
any future occasion.
 
Section 8.                      Partial Invalidity.  The invalidity or
unenforceability of any provision hereof, of the Loan Agreement, of the other
Loan Documents, or of any other instrument agreement or document now or
hereafter executed in connection with the Loan made pursuant hereto and thereto
shall not impair or vitiate any other provision of any of such instruments,
agreements and documents, all of which provisions shall be enforceable to the
fullest extent now or hereafter permitted by law.
 
Section 9.                      Use of  Proceeds.  All proceeds of the Loan
shall be used solely  for the purposes more particularly provided for and
limited by the Loan Agreement.
 
Section 10.                      Notices.  Any notices given with respect to
this Note shall be given in the manner provided for in the Loan Agreement.
 
Section 11.                    Governing Law.  It is understood and agreed that
all of the Loan Documents were negotiated, executed and delivered in the State
of Nebraska, which State the parties agree has a substantial relationship to the
parties and to the underlying transactions embodied by the Loan Documents.  This
Note and each of the other Loan Documents shall in all respects be governed,
construed, applied and enforced in accordance with the internal laws of the
State of Nebraska without regard to principles of conflicts of law.
 
Section 12.                      Waiver of Jury Trial.  EACH PARTY HERETO HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS NOTE OR THE TRANSACTIONS CONTEMPLATED HEREBY  (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS NOTE BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
Section 13.                      No Oral Change.  This Note and the other Loan
Documents may only be amended, terminated, extended or otherwise modified by a
writing signed by the party against which enforcement is sought.  In no event
shall any oral agreements, promises, actions, inactions, knowledge, course of
conduct, course of dealing, or the like be effective to amend, terminate, extend
or otherwise modify this Note or any of the other Loan Documents.
 
Section 14.                      Rights of the Holder.  This Note and the rights
and remedies provided for herein may be enforced by Lead Lender or any
subsequent holder hereof.  Wherever the context permits each reference to the
term “holder” herein shall mean and refer to Lead Lender, or the then subsequent
holder of this Note.
 

 
5

--------------------------------------------------------------------------------

 

 
Section 15.                      Right to Pledge to Federal Reserve.  Lead
Lender may at any time pledge or assign all or any portion of its rights under
the Loan Documents including any portion of this Note to any of the twelve (12)
Federal Reserve Banks organized under Section 4 of the Federal Reserve Act, 12
U.S.C. Section 341.  No such pledge or assignment or enforcement thereof shall
release Lead Lender from its obligations under any of the Loan Documents.
 
Section 16.                      General Rights of Assignment and
Participation.  In accordance with and subject to the terms and conditions of
the Loan Agreement, Lead Lender shall have the unrestricted right at any time or
from time to time, and without Borrower’s or any other person’s consent, to
assign all or any portion of its rights and obligations hereunder and to grant
participating interests in the obligations of Lead Lender.
 
Section 17.                      Replacement Note.  Upon receipt of an affidavit
of an officer of Lead Lender as to the loss, theft, destruction or mutilation of
the Note or any other security document which is not of public record, and in
the case of any such loss, theft, destruction or mutilation, upon cancellation
of the Note or other security document, the Borrower will issue, in lieu
thereof, a replacement note or other security document in the same principal
amount thereof and otherwise of like tenor
 
[Signatures appear on following page]
 

 
6

--------------------------------------------------------------------------------

 


EXECUTION VERSION

IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed as of
the date and year set forth above as a sealed instrument at Atkinson, Nebraska.
 
 

WITNESS:      BORROWER:           James J. Brennan          
NEDAK ETHANOL, LLC
      a Nebraska limited liability company          

 

  By: /s/ Jerome Fagerland       Name: Jerome Fagerland       Title: President
and General Manager       Hereunto duly authorized  